Per Curiam.

The action is brought by plaintiff as a creditor of Caribbean Construction (hereinafter called “Caribbean”), which had a contract for the erection of a cement plant in Haiti, and hired defendant Kennedy-Van Saun Mfg. & Eng. Corporation (hereinafter called “Kennedy”) to install certain equipment. Plaintiff also contracted with Caribbean to furnish engineering services and supply various materials in connection with the work. Plaintiff, in effect, complains that Kennedy interfered with performance of the principal contract by Caribbean, and caused the project to be terminated or turned over to another in order to get advantage for itself, and that this in turn deprived plaintiff of the benefit of his contract. The complaint alleges settlement by Caribbean of its suit against Kennedy as part of a first cause of action, and asks that this settlement be set aside as to plaintiff. A second cause of action seeks damages for unlawful interference with plaintiff’s contract rights.
This is the fourth complaint in the action (see 284 App. Div. 843).
We find that the first cause of action is insufficiently pleaded. It fails to show that Caribbean’s contract was of such benefit as to constitute an asset, and is defective in other respects.
As to the second cause of action for unlawfully inducing a breach of contract, we think that the complaint as presently drawn is insufficient and rests largely on conelusory allegations. We are not prepared at this time to say, however, that a sufficient cause of action for unlawful interference with contract rights can not be pleaded. The question of whether the action taken by Kennedy affected plaintiff directly or only so remotely as to afford him no remedy need not be passed upon until a complaint addressed solely to such a cause of action is presented. "But neither in contract nor in tort have duties been extended very far beyond the immediate parties to the facts out of which a cause of action is said to arise.” (Isbrandtsen Co. v. Local 1291 of Int. Longshoremen’s Assn., 204 F. 2d 495, 498, per Goodrich, C. J.; see, also, Restatement, Torts, § 766, Comment k.)
The order appealed from should be reversed, with $20 costs and disbursements, and the motion granted, with leave to plaintiff to serve an amended complaint as to the second cause of action.